Title: To George Washington from Edmund Randolph, 30 March 1794
From: Randolph, Edmund
To: Washington, George


          
            (Private)
            Sunday. [Philadelphia, c.30 March 1794]
          
          The intelligence, as derived from Mr G. thro’ Mr N——s, stands thus:
          Colo. H. was asked by the committee, what authority he had for drawing the money
            borrowed in Europe, over here. His answer was, “I have verbal authority from the
            President, and fortunately written also”—It is supposed by Mr G., that the written
            authority, or rather the letter from Mount Vernon, which is referred to, does not
            support the assertion; but that a reliance will be wholly placed on the verbal.
          A question is now depending, (as is further said) before the committee, whether they
            have any right to inquire into a verbal authority, given by the President. It is also
            said, to be one, made by Colo. H. The next week must bring this
            business to a point; when we shall be able to ascertain facts, without drawing them from
            any source, which is not well-affected to the gentleman in question. The object in
            mentioning the thing to the President was to give him time to examine into the fact,
            from his own memory, and papers.
        